DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/29/21 have been fully considered but they are not persuasive.
On pages 12-13 Applicant summarizes their perspective from the interview. 
On page 14 Applicant explains amendments.
On pages 15-16 Applicant argues the prior art does not suggest a “drive” or a “shaft” coupled to the upper support and seat so that the drive is configured to raise/lower the shaft to raise/lower the upper support and fold/unfold the seat. 
The Examiner respectfully refers to the rejection below regarding amended claims.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters from prior art figures 1-7 are duplicated and appear to refer to parts on both prior art inventions and in Applicant’s invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seat first orientation, seat second orientation, the limb support, first side of the adaptive assistive and/or rehabilitative device, a second side opposite the first side, an extension length of the U-shaped sub-frame, and extension length of the U-shaped base frame, a first plurality of wheels, a second plurality of wheels, a space on the first side, interior space of the main frame, the walker handle being retracted into the interior space of the main frame, the first handle, and the second handle must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 should be reviewed for proper punctuation and grammar. It appears at least transition words are missing. Additionally, the claim states “an extension length of the U-shaped sub-frame away from the drive assembly”, and “an extension length of the U-shaped base frame away from the drive assembly” but these are grammatically incorrect.
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: limb support, extension length of the U-shaped base frame, extension length of the U-shaped sub-frame, first side, second side opposite the first side, walker handle housing, first handle, second handle.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 20-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is rejected for having new matter, since the claim requires the drive assembly comprising “a drive and at least one shaft”, the drive being capable of raising or lowering “the shaft”. However, there is only support for the drive being capable of raising/lowering one shaft, not more than one shaft. This is accordingly considered to be new matter.
Further, the claim has new matter for claiming that the raising of the shaft and upper support causes the seat to fold into a first orientation, and the lowering of the shaft and upper support causes the seat to rotate and unfold into a second orientation. There is no support for the raising of the shaft causing the seat to fold, for the first orientation, for the lowering of the shaft causing the seat to rotate, or to cause it to unfold, or for the second orientation.
Claim 2 is rejected for having new matter, since the originally filed claims and specification don’t have support for there being a “limb support” formed on a side of the main frame.
Claim 20 is rejected for having new matter, since there is no support in the originally filed claims or specification for the walker handle to be extractable from the main frame.
Claim 31 is rejected for having new matter, since there is no support in the originally filed claims or specification for a first handle to be extractable from the main frame.
Remaining claims are rejected for depending on a claim with new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-5 and 20-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for claiming the “main frame having a plurality of positions which are configured to support a wearable assistive device”, when it is unclear how “positions” can “support” a wearable assistive device. 
Further, the claim is unclear for claiming the drive assembly comprises “at last one shaft” but then referencing “the shaft”. It is unclear which of the at least one shafts is being raised/lowered.
Further, the claim is unclear for claiming the seat is “rotatably coupled to the shaft”. The specification indicates that the connection between the seat and shaft is actually a hinge. A hinge pivots but does not rotate. The Examiner is unable to determine how the seat rotates on the hinge with respect to the shaft as the claim requires. 
Further, the claim is unclear for claiming the seat is “rotatably coupled to the shaft such that the drive is configured to raise or lower the shaft to fold or unfold the seat, respectively”. This is unclear, since it is unclear how raising/lowering a shaft has anything to do with folding/unfolding a seat. It appears essential subject matter might be missing from the claim which operatively connects the shaft movement to seat folding.
Claim 4 is indefinite for claiming the seat is configured to be rotated for the same reasons as claim 1 above. 
either parallel to the first orientation or perpendicular in the second orientation. However, claim 1 from which this depends, has indicated that the chair seat rotates to both these positions. Accordingly, it is unclear whether the phrasing of this claim is in error and both of these situations need to be met, or whether only one is required to be met to meet the boundaries of the claim as is currently worded (but which casts confusion on claim 1). 
Claim 20 is indefinite for claiming the walker handle is installed to be extractable in a first direction from the main frame, when as the Examiner best understands the specification/drawings, the walker handle isn’t extractable from the main frame at all, but rather from a distinct handle housing. 
The claim is further unclear for claiming the transport handle is “installed” in a second direction, but it is unclear what it means for the handle to be installed in a second direction (is this a product-by-process where the handle is installed in a certain method?). 
The claim is further indefinite for again claiming the chair assembly is “rotatably coupled” to the lower support (see explanation to the rejection of claim 1 above).
Claim 21 is indefinite for claiming the main frame further comprises a “limb support formed as an opening” since it is unclear whether this is an attempt to claim a method of forming (e.g. product by process claim) or whether this is an attempt to simply state that the limb support is an opening. 
Claim 22 is indefinite for again stating that the walker handle is configured to be retracted into an interior space of the main frame when as the Examiner best housing which is distinct from the main frame.  
The claim is further unclear for claiming the walker handle is configured to be retracted into the interior space of the main from when the wearable assistive device is supported on the device. It is unclear from the claims whether or not the presence of the wearable assistive device is triggering the retraction. Similarly, the claim is unclear for the same reasons regarding the handle’s “extraction” from the interior space.
Claim 23 is unclear for claiming that there are only two wheels on the device, when as the Examiner best understands, the device would not work with only 2 wheels. It appears essential subject matter is missing. 
Further, the claim is indefinite for claiming “a distance the sub-frame extends in the second direction is than a distance the base frame extends in the first direction”. It appears something is missing from this claim.
Claim 24 is indefinite for claiming the chair assembly includes a seat link with a first end “rotatably” coupled to the seat and a second end “rotatably” coupled to the drive assembly, when as the Examiner best understands the specification/drawings, all these parts of the chair assembly aren’t rotatably coupled to anything but rather are connected on hinges which pivot.
The claim is further unclear, since it now appears the seat is rotating all around the shaft, rotating up and down, rotating with respect to a “seat link”, and rotating relative to the drive assembly. It is unclear how the seat works with all these rotations.
Claim 25 is indefinite for referring to “the shaft” when claim 1, from which this depends, has indicated there is “at least one” shaft. It is unclear which shaft is being referenced here. 
Further, the claim is unclear for claiming that the rear end of the seat is “raised and lowered when the upper support is raised and lowered” but it is unclear whether this means that the upper support being raised/lowered causes the raising and lowering, whether the upper support being raised/lowered means the seat is capable of being raised/lowered, or some other meaning.
Claim 27 is indefinite for referring to “the shaft” when claim 1, from which this depends, has indicated there is “at least one” shaft. It is unclear which shaft is being referenced here. 
Claim 28 is indefinite for referring to “the shaft” when claim 1, from which this depends, has indicated there is “at least one” shaft. It is unclear which shaft is being referenced here. 
Claim 29 is unclear for claiming the base and sub-frames are “inclined downward” but it is unclear what the frames are inclined downwards with respect to. 
Claim 30 is indefinite for claiming the first handle is “withdrawable” and “insertable” into the main frame, when the specification/drawings appear to indicate that there is a handle, but it is inserted/withdrawn from a housing, separate from the main frame. 
Further, the claim refers to “the main” but it is unclear what this is referring to. 
Remaining claims are rejected for depending on an indefinite claim.


Prior Art
The Examiner notes that prior art might yet be applied if amendments are made to clarify the content of the claims and/or to address new matter rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/02/21